Title: To James Madison from John Graham, 16 May 1808
From: Graham, John
To: Madison, James



Dear Sir
Department of State 16th. May 1808

I have the Honor to forward you by this Mail the Letters mentioned in the inclosed List.  You will observe from a Note of Mr. Gallatins, that he declined giving any answer to the application made by Mr Rademaker and I am advised by Mr Smith to send Mr Rs. Letter to you.  As yet I do not learn that a vessel has been chartered to take out Mr Hill, so that the probability is, no time will be lost in waiting for your answer provided it is sent by return of Post.  In the mean time I shall write to Mr Rademaker that his Letter has been transmitted to you.  I beleive there is no declaration of War between the French and the Prince Regent, of the Brasils as they now call him.
Capt Tingey told me to-day, that the Leonidas will be ready to Sail on Wednesday, and least some accident may have befallen the Passport for this Vessel which was sent to the President a week ago, and not yet returned, I now inclose an other, which may if you think proper be forwarded by you to the Collector at Norfolk, who can send it on board the vessel when she arrives in Hampton Roads where she will be directed to call for it.
I beleive the passage down the River at this Season of the Year is generally tedious, so that it is probable that Vessel will not be detained for want of her Passport, even if the one heretofore sent to the President has miscarried, and she is ready to Sail on Wednesday, which I very much doubt.
I am very sorry to learn from the Hack Driver that your Journey was an unpleasant one.  I hope you have by this time quite recovered from the fatigues of it and are deriving all the benefits from relaxation and Mountain air which were expected or wished for by your Friends.  With sentiments of the Highest Respect I have the Honor to be, Sir, Your Mo: Obt Sert.

John Graham


PS.  I mentioned in my last that Mr Erskine had promised to send some blank Passports to the office, he has sent two for Vessels to carry dispatches.  I am a little surprised at this, as I told him Mr Hill was going out as Consul.  Mr Erskine left Town Yesterday or I should apply to him again for a Passport better fitted to Mr Hill’s Case

